DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered.

3.  Claims 1-3, 5-7, 12-13, 15-21, 23-34 are pending.

4.  Claims 24-25 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 1-3, 5-7, 12-13, 15-21, 23 and 26-34 are under examination as they read on a method of treating inflammation, comprising administering to a subject in need thereof a therapeutically effective amount of an agent that inhibits binding of fibrin to VLDLR and the species of CR2 domain.

6.  Applicant’s IDS, filed 04/26/2022, is acknowledge. 	

7.  The rejection of claims 1-3, 5-7, 12-13, 15-21, 23 and 26-34 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention is hereby withdrawn in view of  evidence provided for commercial sources of the anti-VLDLR antibodies, 1H10 and 1H5. 

8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  Claims 1-3, 5-7, 12-13, 15-21, 23 and 26-34 stand rejected under 35 U.S.C. 103 as being unpatentable over US 20120289467 or 8722623 in view of Perman et al (J Clin Invest. 2011;121(7):2625–2640),  Ruiz et al (J Lipid Res.2005;46(8):1721–1731), Yakovlev et al.  (Blood. 2012; 119(2):637-644) and Owens et al (1994).

Since the `623 patent is derived from the `467 application, their teachings are considered identical.  The rejection uses the `467 publication in the rejection.
The `467 publication teaches that methods of treating ischemia and reperfusion in a subject in need thereof, comprising administering to the subject a peptide comprising an amino acid sequence of a fibrin beta chain fragment of a Bbeta chain of fibrinogen wherein said peptide comprises a non-naturally occurring amino acid residue and wherein said peptide sequence is other than wild-type β15-42 monomer sequence or (β15-66)2 dimer sequence, wherein said dimer consists of identical monomers consisting of wild-type amino acids β15-65 and a non-naturally occurring Gly at position 66 of each chain, wherein the peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NO: 5 (β15-44)2, SEQ ID NO: 6 (β15-40)2, SEQ ID NO: 7 (β15-35)2, SEQ ID NO: 8 (β15-33)2, and SEQ ID NO: 9(β15-32)2, wherein said peptide comprises a Cys and a Gly at successive amino acid residues, wherein said peptide is in monomeric or dimeric form, wherein said peptide is in dimeric form, wherein said dimer comprises two identical peptides, each of said peptides comprising amino acids 15-30 of a fibrin beta chain or a VE-cadherin-binding conservative variant thereof, each of said peptides being linked at C-terminal ends thereof, and said dimer having fewer than 104 amino acid residues in total, wherein said dimer is disulfide linked at a Cys residue in said peptide, wherein said peptide is PEGylated, wherein said peptide is conjugated to, fused with, or combined with a protein transduction domain (PTD),  wherein said ischemia and reperfusion is ischemia and reperfusion in the myocardium (published claims 48-57). 
Referenced/claimed SEQ ID NO: 6/2 comprises a sequence represents a human fibrinogen beta chain (FGB) monomer protein (β15-40)2 with a non-naturally occurring Tyr at position 38, Cys at position 39, and Gly at position 40 (successive amino acid residues).

Qy          1 GHRPLDKKREEAPSLRPAPPPISYCG 26 
              ||||||||||||||||||||||||||
Db          1 GHRPLDKKREEAPSLRPAPPPISYCG 26
Example 5 shows the ability of (β15-66)2, (β15-44) 2, (β15-40) 2, (β15-35) 2, and β15-42 to protect (with the former peptides showing increased protection over β15-42) against injury following ischemia and reperfusion an animal model of myocardial infarction (MI). The effect of the β15-42, (β15-66) 2, (β15-44) 2, (β15-40) 2, and (β15-35) 2 (and other fibrin beta chain derived peptides of the invention) on the protection and infiltration and migration of leukocytes into the ischemic myocardium is determined by, for example, using a coronary artery ligation mouse model of MI.  To determine the efficacy of these peptides to protect against injury and inhibit leukocyte infiltration and migration into the myocardium following ischemia a fibrin beta chain derived peptide is administered (for example, at a dose of about 16 nanomoles, which can be adjusted accordingly to determine efficacy) i.v. into 8-12 week-old C57BL6 mice (20 to 25 g), for example, prior to left anterior descending (LAD) coronary artery ligation, upon reperfusion, or after reperfusion. Mice injected with PBS are used as controls. As a starting point for the dosage of these peptides, the dosage is chosen based on results in which a significant inhibition of leukocyte infiltration and migration into the peritoneum are demonstrated using the above-recited peritonitis model of inflammation. Administration can be adjusted based on, for example, pharmacodynamic and pharmacokinetic properties [0101].  The peptides (β15-66)2, (β15-44) 2, (β15-40) 2, and (β15-35) 2 demonstrate increased efficacy when compared to β15-42 [0103].  Figure 6 shows  the combination of (β15-66)2, (β15-44)2, (β15-40)2, or (β15-35)2 with TB4 demonstrates an increased, additive or synergistic effect on efficacy when compared to a fibrin beta chain derived peptide alone [0107].
The dimer (β15-66)2 peptide is a more potent inhibitor of leukocyte transmigration than monomeric β15-42. The experiments presented in FIG. 2 revealed that the (β15-66)2 peptide is much more potent in blocking infiltration of inflammatory leukocytes, and therefore useful for reducing inflammation and useful for myocardial reperfusion therapy  [0091]. 
Importantly, the `467 publication teaches that the (β15-66)2 peptide also interacts with the endothelial cell VLDL receptor through its C-terminal portion, and it is believed that this interaction may reduce the anti-inflammatory effect of this peptide. The anti-inflammatory (and thereby cardioprotective) effect of this peptide can be further increased by deleting its VLDL receptor-binding site. We prepared the synthetic dimeric (β15-44)2 peptide devoid of this site (FIG. 1d). This peptide includes two identical 30 amino acid residue polypeptides. The binding experiments revealed that the affinity of the dimeric (β15-44)2 peptide to VE-cadherin is comparable to that of (β15-66)2. At the same time, its inhibitory effect on leukocyte transmigration was superior over that of the (β15-66)2 peptide (FIG. 4). Thus, the dimeric (β15-44)2 peptide appears to be a more potent inhibitor of leukocyte transmigration and thereby useful for myocardial reperfusion therapy [0092].   
The `467 publication teaches that the interaction of fibrin with the endothelial cell receptor VE-cadherin supports transendothelial migration of leukocytes thereby promoting inflammation. They also demonstrated that a β15-42 peptide, which includes amino acid residues 15-42 of the fibrin β chain, competes with fibrin for the interaction with VE-cadherin thereby inhibiting this interaction. Furthermore, the same study demonstrated that in acute or chronic rat models of myocardial ischemia-reperfusion injury the β15-42 peptide, by inhibiting leukocyte transmigration, substantially reduced myocardial inflammation and infarct size. This peptide was proposed to be a potential drug candidate for reperfusion therapy in humans [00026].
[0065] In certain embodiments of the invention drawn to myocardial infarction (commonly referred to as a heart attack or cardiac tissue damage as a result of hypoxia), stroke, and other types of organ or tissue ischemia and reperfusion (including, for example, hepatic ischemia and reperfusion, renal ischemia and reperfusion, intestinal ischemia and reperfusion, or other gastrointestinal ischemia and reperfusion, neuronal ischemia and reperfusion, ischemic neuropathies, surgical-induced ischemia and reperfusion, ischemia and reperfusion associated with organ transplantation, preservation of an ischemic and reperfused organ for organ transplantation, etc.), the invention encompasses treating a subject suspected of undergoing ischemia and reperfusion, a subject susceptible of undergoing ischemia and reperfusion, or a subject known to be undergoing ischemia and reperfusion. For example, if a subject is presented at an emergency room or other healthcare setting with symptoms of a heart attack (including, for example, chest pain, shortness of breath, etc.) the invention encompasses treating such subject by administering a fibrin beta chain derived peptide or composition thereof alone or with another peptide or composition thereof (including, for example, TB4 or an isoform, analogue, or derivative of TB4). The invention also encompasses treating a subject that is going under programmed or planned ischemia and reperfusion (including, for example, cardiac bypass surgery, angioplasty, other cardiovascular surgeries or procedures implicating ischemia and reperfusion, etc.) by administering a fibrin beta chain derived peptide or composition thereof alone or with another peptide or composition thereof (including, for example, TB4 or an isoform, analogue, or derivative of TB4). In embodiments comprising the administration of a fibrin beta chain derived peptide or composition thereof in combination with TB4 or an isoform, analogue, or derivative of TB4 or composition thereof, without being bound by theory, protection against injury associated with ischemia and reperfusion is believed to be synergistically achieved due to differing mechanisms of action of a fibrin beta chain derived peptide and TB4 or an isoform, analogue, or derivative of TB4. Again, without being bound by theory, a fibrin beta chain derived peptide or composition thereof is believed to work in part by inhibiting leukocyte (including, for example, neutrophil) migration and infiltration, which would be efficacious in terms of acute injury associated with ischemia and reperfusion, while TB4 or an isoform, analogue, or derivative of TB4 is believed to work in part by promoting myocyte survival and regeneration, which would be efficacious in terms of acute and long-term injury associated with ischemia and reperfusion. 
The reference teachings differ from the claimed invention only in the use of anti-VLDLR antibodies 1H10 and 1H5 in claim 1 and human or humanized antibodies in claims 11-12.


Perman et al (2011) teach that ischemia-induced ER stress and apoptosis in mouse hearts (aka myocardial) were reduced in mice treated with antibodies specific for VLDLR ( (see abstract).   Perman et al demonstrated that blockade of the VLDLR with antibodies reduced ischemia-induced lipid accumulation, ER stress, and apoptosis in mouse heart tissue. We therefore propose that the VLDLR-induced lipid accumulation in the ischemic heart worsens survival by increasing ER stress and apoptosis (page 2625, right col., 1st ¶, page 2630, right col., 1st ¶ and Fig. 11). Perman et al teach that treatment with antibodies to the VLDLR indicates that this receptor is a potential target for the treatment of ER stress during myocardial ischemia (page 2631, 1st ¶ under discussion).  Perman et al teach that injected mice with antibodies against the VLDLR during the induction of an experimental myocardial infarction (ischemia) and showed that blockade of the VLDLR decreased both the accumulation of lipids and the ER stress and showed a strong trend toward a reduction in apoptosis in ischemic hearts. Perman et al used monoclonal antibody because Perman et al teach that the use monoclonal goat anti-mouse VLDLR antibody (see page 2636, under FACS).  However, Perman et al further teaches that the anti-VLDLR antibodies have been described previously (Ruiz et al) (see page 2635, under Methods).

Ruiz et al teach that because monoclonal antibodies 1H5 and 1H10 effectively block the binding of apoE to the VLDL receptor, they wished to map out the sites on the VLDL receptor to which these antibodies bind. Both antibodies (1H5 and 1H10) readily recognized fragments containing repeats 1–8, 3–6, and 5–8. Antibody 1H10 failed to recognize a fragment containing repeats 1–4, whereas antibody 1H5 showed reduced binding to this fragment (Fig. 8C). These results indicate that both antibodies prefer repeats located within the C-terminal region of the VLDL ligand binding domain, suggesting that this is the region that recognizes apoE as well (see page 1727, right col., 2nd ¶).

Yakovlev et al (2012) teach that endothelial cell VLDLR has been identified as a fibrin receptor that promotes inflammation by facilitating the fibrin-dependent transmigration of leukocytes during vascular injury.  Yakovlev et al identified VLDLR as a novel endothelial cell receptor for fibrin that promotes fibrin-dependent leukocyte transmigration and thereby inflammation. Establishing the molecular mechanism underlying this interaction may result in the development of novel inhibitors of fibrin-dependent inflammation (abstract). Yakovlev et al teach that fibrin interacts with endothelial cells through their very low-density lipoprotein (VLDL) receptor (VLDLR) and localized VLDLR-binding site in fibrin N-domains. Our in vitro and in vivo experiments showed that this interaction promotes fibrin-dependent transendothelial migration of leukocytes. Thus, we identified VLDLR as a novel endothelial cell receptor for fibrin that modulates fibrin-dependent leukocyte transmigration and thereby inflammation (page 638, left col., 2nd ¶).  Yakovlev teaches that anti-VLDLR mAb 1H5and 1H10 that recognizes the LRP light chain (see page 638, left col. 3rd ¶).  

Owens et al teach the modification of murine antibodies such as a chimeric antibody, a single chain antibody, a Fab fragment, a F(ab’)2 fragment or a humanized antibody antibodies monoclonal antibody technology, chimeric, single chain, Fab fragments, and F(ab’)2. Owens et al further teach humanized antibodies use in therapy of human diseases or disorders, since the human or humanized antibodies are much less likely to induce an immune response. Also, antibody fragments are the reagents of choice for some clinical applications, and the chimeric antibodies offers the ability to mediate antigen-dependent cytotoxicity and complement –dependent cytotoxcity (see the entire document).

Given that (β15-66)2 peptide interacts with the endothelial cell VLDL receptor through its C-terminal portion, and both  (β15-66)2  and (β15-44)2  have inhibitory effect on leukocyte transmigration and are useful for myocardial reperfusion therapy [092] taught by `467 publication, those of skill in the art would have had reason to use the anti-VLDLR antibodies of Perman et al  in combination with the treatment taught in `467 publication as a multitiered approach to immunotherapy similar in principle. Additive-synergistic effects are achieved through application of each agent at relatively low dose, thereby limiting the toxicity of each individual agent while increasing the total immunotherapy effect. It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).

Each of (β15-66)2 and (β15-44)2 peptide peptides which have inhibitory effect on leukocyte transmigration and useful in myocardial reperfusion therapy taught by the `467 publication at [0092] and anti-VLDLR antibodies  taught by Perman and Ruiz are useful in the myocardial reperfusion therapy.  The combined reference teachings would lead one skilled in the art to combine  the VLDLR-binding antibodies of  Perman and Ruiz with either of peptides or both of the `467 publication with an expectation that antibody and the peptides would treat ischemia reperfusion including myocardial ischemia reperfusion, where the administration of the combination therapy after the reperfusion. 

The `467 publication provides a reasonable expectation of success “a proof of concept” that the affinity of the dimeric (β15-44)2 peptide devoid of VLDLR binding site to VE-cadherin is comparable to that of (β15-66)2. At the same time, its inhibitory effect on leukocyte transmigration was superior over that of the (β15-66)2 peptide (FIG. 4). Thus, the dimeric (β15-44)2 peptide appears to be a more potent inhibitor of leukocyte transmigration and thereby useful for myocardial reperfusion therapy [0092].   Like the (β15-44)2 peptide taught by the `467 publication, the anti-VLDLR antibodies of Perman and Ruiz, would inhibit the binding of VLDLR with the C-terminal portion of (β15-66)2 peptide and/or provides dual inhibition with (β15-44)2 peptide, would result in superior inhibitory effect on leukocyte transmigration and a more potent inhibition of leukocyte transmigration and thereby useful for pathophysiological effect of ischemia and reperfusion  including myocardial reperfusion therapy, wherein the antibody treatment administered after reperfusion.

The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

Further, it would have been prima facie obvious to one of ordinary skill in before the effective filing date of the claimed invention to produce the monoclonal antibody taught by Ruiz et al  as human and  humanized antibody as taught by the Owens et al and use the resultant antibodies in the treatment methods taught by Perman et al. because the human/humanized antibodies are much less likely to induce an immune response and because the antibody fragments are the reagents of choice for some clinical applications and the chimaeric antibodies offers the ability to mediate antigen-dependent cytotoxicity and complement-dependent cytotoxcity as taught by Owens et al.  
The recitation “wherein the administration inhibits injury induced by ischemia and reperfusion in the subject” and  “wherein the administration inhibits myocardial injury induced by ischemia and reperfusion in the subject” in claims 5-6 would naturally and necessarily flow from administration of anti-VLDLR antibody, 1H10 and 1H5 antibodies or human/humanized antibodies thereof, in vivo.
The claimed functional attributes “inhibits binding of fibrin to VLDLR” and “inhibits transendothelial migration of leukocytes in the subject” are considered inherent properties of the referenced anti-VLDLR antibodies in the absence of evidence to the contrary.  

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments, filed 04/26/2022, have been fully considered, but have not been found convincing.


Applicant submits that instant claim 1 is amended to recite “administering to a subject in need thereof after the reperfusion” .  Application submits Perman dose not mention reperfusion and includes no suggestion of any treatment for it.  Last sentence of the discussion section in Perman states “Our results also indicate that the VLDLR is a potential target for therapy to reduce mortality in the early phase of a myocardial infarction.” Perman, page 2635, col. 1. In the Perman study, “Myocardial infarction in. . . mice was induced by permanent ligation of the left coronary artery... .” Perman, page 2635, col. 1 (references omitted). Reperfusion was not part of the study. Perman shows increased expression of VLDLR in mice with hypoxia/ischemia but does not place or discuss this in a context of reperfusion or inflammation. Neither Ruiz nor Owens discusses or mentions reperfusion.

This is not found persuasive because like the (β15-44)2 peptide taught by the `467 publication, the anti-VLDLR antibodies of Perman and Ruiz, would inhibit the binding of VLDLR with the C-terminal portion of (β15-66)2 peptide and/or provides dual inhibition with (β15-44)2 peptide, would result in superior inhibitory effect on leukocyte transmigration and a more potent inhibition of leukocyte transmigration and thereby useful for myocardial reperfusion therapy after reperfusion as taught by the `467 publication [0101].

Applicant submits that the Examiner is correct in pointing out that ischemia and reperfusion injury can occur in various parts of the mammalian body and is not limited to the heart muscle. Applicants’ in vivo experiments using a mouse model of myocardial ischemia- reperfusion injury show that treatment with either of monoclonal antibodies 1H10 or 1H5 of mice subjected to ischemia-reperfusion reduced myocardial infarct size by more than two fold. Applicants’ specification, paragraph [0100] and Figure 6. Applicants conclude that these two monoclonal antibodies have significant cardioprotective effect, saying, “Thus, the present example shows that mAb 1H10 and 1HS5 both are potent inhibitors of fibrin- VLDLR-dependent pathway of leukocyte transmigration and thereby inflammation.” Applicants’ specification, paragraph [0100]. Applicants have described and provided experimentation to support the conclusion that 1H10 and 1H5 can serve as therapeutics for fibrin-dependent inflammation generally, which would include both myocardial ischemia-reperfusion and ischemia-reperfusion of other parts of the body. Applicants’ experiments with the mouse model of myocardial ischemia-reperfusion injury must be viewed in the context of Applicants’ other relevant experiments:
    PNG
    media_image1.png
    546
    579
    media_image1.png
    Greyscale

Applicant submits that the relevant experiments include in vitro experiments showing that 1H10 and 1H5 inhibited migration of leukocytes through a monolyer of human umbilical vein endothelial cells (HUVEC) [0133] and [0134] ; Figure 4) and in vivo experiments showing that 1H10 and 1H5 inhibited migration of leukocytes from the circulation of a mouse into the peritoneum (Applicants’ specification, paragraph [0136]; Figure 5). Together, these experiments reasonably suggest that 1H10 and 1H5 can be used for treatment of fibrin-dependent inflammation including myocardial ischemia-reperfusion injury and other types of ischemia-reperfusion injury affecting other parts of the body. The experiments are not limited to mouse myocardium and suggest that the effectiveness of the claimed treatment method would not be so limited. In other words, the submitted supporting evidence is commensurate in scope with Applicants’ claims.
The Examiner is reminded of the standard of evidence to be applied in obviousness determinations. The MPEP says this in the context of obviousness under section 103:

    PNG
    media_image2.png
    242
    580
    media_image2.png
    Greyscale

Applicant concludes that a preponderance of the evidence suggests that the effectiveness of Applicants’ claimed method of treating a pathophysiological effect of ischemia and reperfusion would not be limited to myocardial ischemia and reperfusion.

The Examiner says, “The experiments reported in the specification cannot be clearly equated with the claimed invention” and that these experiments are “not drawn to the invention as claimed at all.” Office action, page 5. These experiments include a mouse model of ischemia-reperfusion injury in which mice are injected with antibodies 1H10 or 1H5. The relevance of this is self-evident and tracks the language of Applicants’ claims. Other experiments include a mouse model for peritonitis to show inhibition of leukocyte migration by the antibodies 1H10 and 1HS5 and an in vitro study to show the same using human umbilical vein endothelial cells (HUVEC). The relevance of the latter experiments might seem slightly more abstract than a mouse model of ischemia- reperfusion injury but would be apparent to those skilled in the art. The review by Carden, et al., is indicative of the state of understanding of ischemia-reperfusion injury in the art. The abstract begins in this way:


    PNG
    media_image3.png
    151
    582
    media_image3.png
    Greyscale


The trafficking of leukocytes is understood by those skilled in this art to be associated with reperfusion injury. Showing a general level of effectiveness of 1H10 and 1H5 in inhibiting a fibrin-VLDLR-dependent leukocyte transmigration pathway reasonably suggests that their effectiveness against myocardial ischemia-reperfusion injury can, more likely than not, be extended to ischemia-reperfusion generally. The Examiner alludes to a written description problem under section 112, without explicitly making such a claim rejection:


    PNG
    media_image4.png
    90
    578
    media_image4.png
    Greyscale


This argument is unpersuasive. The burden of demonstrating unexpected results rests on the party asserting them. In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). That burden has not been carried here because Applicant has not provided comparative data to show that the claimed genus of pathophysiological effect of ischemia and reperfusion provides unexpectedly superior results when compared to the closest prior art. See In re Baxter Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991) (“[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.”).
The `467 publication teachings encompass the treatment of a genus of pathophysiological effect of ischemia and reperfusion including myocardial infarction (commonly referred to as a heart attack or cardiac tissue damage as a result of hypoxia), stroke, and other types of organ or tissue ischemia and reperfusion (including, for example, hepatic ischemia and reperfusion, renal ischemia and reperfusion, intestinal ischemia and reperfusion, or other gastrointestinal ischemia and reperfusion, neuronal ischemia and reperfusion, ischemic neuropathies, surgical-induced ischemia and reperfusion, ischemia and reperfusion associated with organ transplantation, preservation of an ischemic and reperfused organ for organ transplantation, etc.) among others [0065]. 
Applicant fails to establish that the results achieved occurred exclusively in an embodiment of the invention as recited in claim 1 (e.g., treating a pathophysiological effect of ischemia and reperfusion, comprising administering to a subject in need thereof after the reperfusion, a therapeutically effective amount of an antibody) renders the observations not commensurate in scope to claim 1, indeed, not drawn to the invention as claimed at all. The results are, therefore, of limited value in overcoming the Examiner’s strong prima facie case. Even if the results were exclusive to an embodiment of the invention of claim 1, Applicant failure to show that the results were unexpected in the face of the teachings of Perman regarding “blockade of the VLDLR with antibodies reduced ischemia-induced lipid accumulation, ER stress, and apoptosis in mouse heart tissue” and `467 publication regarding the dimeric (β15-44)2 peptide devoid of VLDLR binding site to VE-cadherin inhibitory effect on leukocyte transmigration was superior over that of the (β15-66)2 peptide (FIG. 4). Also, the dimeric (β15-44)2 peptide appears to be a more potent inhibitor of leukocyte transmigration and thereby useful for myocardial reperfusion therapy [0092].   Like the (β15-44)2 peptide taught by the `467 publication, the anti-VLDLR antibodies of Perman and Ruiz, would inhibit the binding of VLDLR with the C-terminal portion of (β15-66)2 peptide and/or provides dual inhibition with (β15-44)2 peptide, would result in superior inhibitory effect on leukocyte transmigration and a more potent inhibition of leukocyte transmigration and thereby useful for pathophysiological effect of ischemia and reperfusion  including myocardial reperfusion therapy, wherein the antibody treatment administered after reperfusion as taught by the `467 publication [0101].  Such teachings defeats Applicant’s claim of unexpected results. Rather, “[e]xpected beneficial results are evidence of obviousness of a claimed invention. Just as unexpected beneficial results are evidence of unobviousness.” In re Skoner, 517 F.2d 947, 950 (CCPA 1975). 

The evidence is insufficient to rebut the prima facie case of obviousness because there was no adequate basis for reasonably concluding that the treatment of a genus of pathophysiological effect of ischemia and reperfusion included in the claims would behave in the same manner as the tested myocardial ischemia and reperfusion. 

Importantly, the rejection contemplate combination therapy for a pathophysiological effect of ischemia and reperfusion including myocardial ischemia and reperfusion, comprising administering to a subject indeed thereof after the reperfusion a therapeutically effective amount of anti-VLDLR antibody, 1H10 or 1H5 and (β15-44)2 peptide which would result in the superior unexpected results.  Those of skill in the art would have had reason to use the anti-VLDLR antibodies of Perman et al  in combination with the treatment taught in `467 publication as a multitiered approach to immunotherapy similar in principle. Additive-synergistic effects are achieved through application of each agent at relatively low dose, thereby limiting the toxicity of each individual agent while increasing the total immunotherapy effect. It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).  Applicant’s arguments and results do not address the combination therapy. 


Applicant submits that the Examiner confuses the unexpected results themselves with the claimed features of the invention.  Here, the two-fold reduction in infarct size does result from the claimed method of treating a pathophysiological effect of ischemia and reperfusion, which involves administration of 1H10 or 1H5. This can perhaps be seen more clearly from the seminal Kollman case; the relevant MPEP section is entitled, “Nonobviousness of a genus or claimed range may be supported by data showing unexpected results of a species or narrower range under certain circumstances.” In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979), referenced in MPEP § 716.02(d)(). In Kollman, the Court reversed with respect to claims 7 and 8 of the application at bar, finding them nonobvious over the cited prior art because, referring to tables in Applicants’ specification, the Court found that the effectiveness of the claimed composition “increases as it approaches the contested region of the claimed range and yet still far outstrips the additive total of ‘expected’ effectiveness.” 595 F.2d at 56-57 (emphasis in original). The claims at issue in Kollman included the following:

    PNG
    media_image5.png
    238
    579
    media_image5.png
    Greyscale


The Examiner will note that these claims do not give any indication of the effectiveness of the claimed composition. Again, unexpected results do not have to be recited in the claims, and the Examiner’s conclusion that Applicants’ unexpected results are of “limited value” because they are not recited in the claims is invalid. 

This argument is not persuasive because the preamble of claim 1 in Kollman recites “A synergistic herbicidal composition”. The synergistic effect is considered unexpected results.  Applicant fails to show that the treatment of a genus of a pathophysiological effect of ischemia and reperfusion possesses the asserted unexpected results of reducing the infarct size by more than two fold. 


The Examiner argues: The unexpected results argument failed because the Applicant did not provide ‘persuasive reasoning or credible evidence that the claimed invention achieves any advantage over, or even any result different from, Perman and the ‘467 publication’ (Emphasis added). --- Office action, page 6 Previously, 

Applicant points the Examiner argument that “the reference teachings differ from the claimed invention only in the use of anti-VLDLR antibodies 1H10 and 1H5 in claim 1 and human or humanized antibodies in claims 11-12,” referring to Medved ‘467. Office action of April 15, 2021, page 9. 

Applicants previously argued that this is, however, a critical difference and that the substitution of antibodies 1H10 and 1H5 for the fibrin partial sequences discussed in Medved ‘467 was neither obvious nor simple to carry out. Referring now to Applicants’ specification and Figure 3, Applicants show that antibodies 1H10 and 1H5 bind more tightly to the VLDL receptor than did the B(15-66)2 fibrin fragment peptide disclosed in Medved `467.  The latter peptide dimers, being derived from fibrin, are not differentiated from fibrin with respect to affinity to the VLDLR, referring to [0131] and [0006].  Applicant submits that the purpose of the antibodies within Applicants’ claimed methods is to prevent fibrin from interacting with the VLDLR.  Medved `467 does discuss treating ischemia/reperfusion injury with peptide dimers corresponding to the βN-domains of fibrin, but this method would presumably lead to an equilibrium with a portion of the VLDLR interacting with fibrin and thereby leading to and supporting inflammation and injury.  

However, the `467 publication teaches under Example 1 that the dimer (β15-66)2 peptide is a more potent inhibitor of leukocyte transmigration than monomeric β15-42. They compared their anti-inflammatory effects in an in vivo peritonitis model, a well established mouse model for leukocyte migration into sites of acute inflammation. In this model, leukocyte migration from the circulation into the peritoneum was stimulated by intraperitoneal (i.p.) injection of thioglycollate, and leukocyte (neutrophil) accumulation was evaluated after 4 hours by measuring the cell number in the peritoneal lavage. The experiments presented in FIG. 2 revealed that the (β15-66)2 peptide is much more potent in blocking infiltration of inflammatory leukocytes, and therefore useful for reducing inflammation and useful for myocardial reperfusion therapy [0091].

[0092] The (β15-66)2 peptide also interacts with the endothelial cell VLDL receptor through its C-terminal portion, and it is believed that this interaction may reduce the anti-inflammatory effect of this peptide. The anti-inflammatory (and thereby cardioprotective) effect of this peptide can be further increased by deleting its VLDL receptor-binding site. They prepared the synthetic dimeric (β15-44)2 peptide devoid of this site (FIG. 1d). This peptide includes two identical 30 amino acid residue polypeptides. The first 28 residues of each polypeptide correspond to the natural β15-42 sequence of human fibrin, while the last two residues, Cys43 and Gly44, were added to link two polypeptides together through a Cys43-Cys43 disulfide bond (FIG. 1d). The binding experiments revealed that the affinity of the dimeric (β15-44)2 peptide to VE-cadherin is comparable to that of (β15-66)2. At the same time, its inhibitory effect on leukocyte transmigration was superior over that of the (β15-66)2 peptide (FIG. 4). Thus, the dimeric (β15-44)2 peptide appears to be a more potent inhibitor of leukocyte transmigration and thereby useful for myocardial reperfusion therapy. 
Importantly, the `467 publication confirms the ability of (β15-66)2, (β15-44)2, (β15-40)2, (β15-35)2, and β15-42 protect against injury following ischemia and reperfusion an animal model of myocardial infarction (MI) is employed. The effect of the β15-42, (β15-66)2, (β15-44)2, (β15-40)2, and (β15-35)2 on the protection and infiltration and migration of leukocytes into the ischemic myocardium is determined by, for example, using a coronary artery ligation mouse model of MI. To determine the efficacy of these peptides to protect against injury and inhibit leukocyte infiltration and migration into the myocardium following ischemia a fibrin beta chain derived peptide is administered (for example, at a dose of about 16 nanomoles, which can be adjusted accordingly to determine efficacy) i.v. into 8-12 week-old C57BL6 mice (20 to 25 g), for example, prior to left anterior descending (LAD) coronary artery ligation, upon reperfusion, or after reperfusion [0101].

Applicant submits that Perman reports that mice treated with anti-VLDLR antibodies show reduced enoplamic reticulum (ER) stress (associated wit protein folding) and apoptosis.  Neither of these properties is directly a suggestive of inflammation or reperfusion injury.  Applicant submits that their invention is distinct from anything reported in the prior art and offers advantages over prior art methods.

However, Perman’s results indicate that the VLDLR is a potential target for therapy against ER stress and apoptosis during ischemia, and they therefore investigated the therapeutic potential of blocking the VLDLR by injecting mice with antibodies against the VLDLR or saline during an experimentally induced myocardial infarction.  They observed that antibody treatment significantly decreased both the lipid droplet area (Figure 11A) and ER stress (Figure 11B) and resulted in a strong tendency toward decreased apoptosis (Figure 11C) in ischemic hearts. These data provide further support for the role of the VLDLR in promoting both lipid accumulation and ER stress (page 2630, right col., 1st ¶).  Perman’s data showing that the VLDLR has a central role in the development of ER stress and apoptosis in the ischemic heart suggested the therapeutic potential of targeting the VLDLR to reduce the effects of these potentially damaging processes during ischemia. Perman et al injected mice with antibodies against the VLDLR (i.e., 1H10 or 1H5) during the induction of an experimental myocardial infarction and showed that blockade of the VLDLR decreased both the accumulation of lipids and the ER stress and showed a strong trend toward a reduction in apoptosis in ischemic hearts. Perman et al concluded that these results provide a context for a therapeutic approach to acute ischemia of the heart by blocking the VLDLR (see page 2634, right col., top ¶.   Furthermore, Perman’s shows  that survival during acute ischemia is increased in Vldlr-/- mice because of reduced ER stress, which leads to decreased apoptosis and a decreased infarct area (abstract and page 2635, left col., top ¶, Fig. 7B).  

Those of skilled in the art would have had a reason to use the anti-VLDLR antibodies of Perman and Ruiz in the treatment taught by the `467 publication because like the (β15-44)2 peptide taught by the `467 publication, the anti-VLDLR antibodies of Perman and Ruiz, would inhibit the binding of VLDLR with the C-terminal portion of (β15-66)2 peptide and/or provides dual inhibition with (β15-44)2 peptide, would result in superior inhibitory effect on leukocyte transmigration and a more potent inhibition of leukocyte transmigration and thereby useful for pathophysiological effect of ischemia and reperfusion  including myocardial reperfusion therapy, wherein the antibody treatment administered after reperfusion.

Applicant points the Examiners statement that  the ‘467 publication shows superior leukocyte transmigration inhibition [by dimeric fibrin fragment peptides] with by inhibiting VLDLR-fibrin interaction. It is expected that an anti-VLDLR antibody that inhibits the VLDLR-fibrin interaction would have the same superior inhibition of leukocyte transmigration.
--- Office action, page 6.

Applicant submits that this is hindsight reasoning based on Applicants’ presently reported work, as described in the companion paper that published after the present application was filed, citing Yakovlev et al (Thromb. Haemost 2016:116(6):112-1130.


    PNG
    media_image6.png
    389
    575
    media_image6.png
    Greyscale


This combination is not hindsight, as alleged by Applicant, but merely scientific common sense. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).  Applicant have not explained what knowledge needed to be gleaned by the Examiner from Yakovlev et al reference that is not found in the recited references in order to arrive at the claimed method.  The rejection of record has made specific reference to disclosures and motivations in the prior art cited references.

Applicant submits that Medved `437 dose not discuss the anti-VLDLR antibodies, and the fact that the studied fibrin fragment peptides both inhibit VLDLR-fibrin interaction and inhibit leukocyte transmigration does not mean that anti-VLDLR antibodies will have both properties.  The nonspecific nature of the inhibition of the fibrin-VLDLR interaction by fibrin fragment dimers left a rather chaotic understanding of the mechanism of its effect on inflammation.  The increased specificity of antibodies 1H10 and 1H5 and the associated decreased chance of unwanted side effects in the treatment of ischemia/reperfusion through disruption of other physiological pathways is another advantage of the present invention.  

Applicants’ argument that that anti-VLDLR antibodies will not have the properties of inhibiting VLDLR-fibrin interaction and inhibiting leukocyte transmigration is not persuasive because it is merely attorney argument, unsupported by evidence of how those of skill in the art would have considered the efficacy and efficiency of anti-VLDLR antibodies taught in Perman and Ruiz. See Meitznerv. Mindick, 549 F.2d 775, 782 (CCPA 1977) ("Argument of counsel cannot take the place of evidence lacking in the record."). Applicants do not explain why one skilled in the art reading the relied upon references would arrive to Applicant’s conclusion.


Applicant argues regarding the Examiner’s statement “There is nothing unexpected in Applicants’ results because the `467 publication, Roesner, Zacarowski and Petzelbauer references teachings arrived to the same unexpected results of peptide β15-42 with a reduced infarct size in about 40% (in the instant specification, Fig. 6D, about 30% (i.e., 50%-20%) using anti-VLDLR antibody that inhibits VLDLR-fibrin interaction), that the anti-VLDLR antibodies are not mentioned in any of these four references.  Neither Roesner, Zacharowski nor Petzelbauer mentions the VLDL receptor. The only mention of the VLDL receptor in Medved ‘467 is in paragraph [0092], which says, “The (B15-66)2 peptide also interacts with the endothelial cell VLDL receptor through its C-terminal portion, and it is believed that this interaction may reduce the anti-inflammatory effect of this peptide. The anti-inflammatory (and thereby cardioprotective) effect of this peptide can be further increased by deleting its VLDL receptor-binding site.” Antibodies 1H10 and 1H5 of Applicants’ invention are not interchangeable here with the fibrin fragment peptides of the above four cited references. Medved ‘467 teaches the opposite, that interaction of a fibrin fragment peptide dimer with VLDLR is deleterious in this context. Medved ‘467, paragraph [0092]. Also, the Examiner misrepresents Applicants’ results because the Figure 6D plot shows “infarcted area” on the ordinate (not reduction in infarct size), so if the Examiner estimates that the antibody bars are 30% as high as the control, that is a 70% reduction in infarct size. (Applicants represented this more conservatively as a “more than two-fold” reduction. See Applicants’ specification, paragraph [0100].) This compares to the 40%-20% reduction in infarct size shown in Zacharowski, Figure 1 or maybe about 40% reduction in infarct size in Petzelbauer, Figure 4C.

However, it remains the Examiner’s position that given that (β15-66)2 peptide interacts with the endothelial cell VLDL receptor through its C-terminal portion, and it is believed that this interaction may reduce the anti-inflammatory effect (and thereby cardioprotective) of this peptide taught by `467 publication, those of skill in the art would have had reason to use the anti-VLDLR antibodies of Perman et al  in combination with the treatment taught in `467 publication as a multitiered approach to immunotherapy similar in principle. Additive-synergistic effects are achieved through application of each agent at relatively low dose, thereby limiting the toxicity of each individual agent while increasing the total immunotherapy effect. It is prima facie obvious to combine two compositions each of which is taught by prior art to be useful for same purpose in order to form third composition that is to be used for very same purpose; idea of combining them flows logically from their having been individually taught in prior art.  In re Kerkhoven, 205 USPQ 1069, CCPA 1980. See MPEP 2144.06. Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007). 

This is not found persuasive because while Applicant points that the examiner’s misrepresents applicant results, applicant is silent about the same calculation made for Fig. 6 of Petzelbauer.  [0100] of the specification point to Fig. 6D wherein the in vivo experiments of this example using mouse model of myocardial ischemia-reperfusion injury shows that treatment with either mAb 1H10 or 1H5 of mice subjected to ischemia-reperfusion reduced myocardial infarct size by more than two-fold (FIG. 6), indicating that these mAbs have significant cardioprotective effect. 


    PNG
    media_image7.png
    448
    659
    media_image7.png
    Greyscale


Fig. 6D show that the control IgG is has infracted area of area of ~50% and the 1H10 and 1H5 have infracted area of ~20%, the difference in infarction area between the control and the antibody is 30%. Regardless of the calculation, there is more than two fold decrease in the infraction area in the anti-VLDLR antibody treatment.  Similarly, Petzelbauer discloses more than two fold  decrease in the infraction area.


    PNG
    media_image8.png
    327
    471
    media_image8.png
    Greyscale


There is nothing unexpected in Applicants’ results because the `467 publication and Petzelbauer references teachings arrived to the same unexpected results of peptide β15-42 with a reduced infarct size more than two fold (in the instant specification, Fig. 6D, more than two fold reduced using anti-VLDLR antibody that inhibits VLDLR-fibrin interaction).  Accordingly, the unexpected results were suggested by the prior art.  Therefore, one of ordinary skill in the art at the time of the invention was made aware of the prior art teachings would combine the reference teaching to possess the expected beneficial results which would have been produced by using the anti-VLDLR antibodies that inhibits VLDLR-fibrin interaction.  When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 418.  In the instant case, the inventors merely used routine research methods to prove what was already believed to be the case.  It is noted that peptide Bp 15-42 lacks the C-terminal VLDLR binding site. Thus, the peptide Bp 15-42  would act as anti-VLDLR antibody that inhibits VLDLR-fibrin interaction.

Further, Applicant’s response fails to show that the combination therapy of dimeric (β15-44)2 or (β15-66)2 peptide taught by the `467 and the anti-VLDLR antibodies taught by Perman and Ruiz would not result in reduced myocardial infarct size by more than two fold. 

Regarding, the Examiner’s statement that it is noted that peptide [(β15-42)2] lacks the C-terminal VLDLR binding site. Thus, the peptide [(β15-42)2] would act as anti- VLDLR antibody that inhibits VLDLR-fibrin interaction, Applicant submits that The latter statement does not follow from the former one. If the peptide lacks a VLDLR binding site, it cannot act as an anti-VLDLR antibody.    The Examiner agrees.
Regarding the combination therapy of (β15-66)2 with anti-VLDLR antibody, Applicant submits that if the peptide-VLDLR interaction reduces its anti-inflammatory effect as taught by Medved ‘467, one of skill in the art would not have been motivated to substitute anti- VLDLR antibodies for the fibrin fragment peptide. (The goal is to increase the anti-inflammatory effect.) 
Contrary to Applicant contention both (β15-66)2 and the (β15-44)2 have inhibitory effect on leukocyte transmigration.  Also  (β15-44)2 was superior over that of the (β15-66)2 peptide (FIG. 4). Further, the dimeric (β15-44)2 peptide appears to be a more potent inhibitor of leukocyte transmigration and thereby useful for myocardial reperfusion therapy [0092], it remains that given that (B15-66)2  and (β15-44)2 peptides have inhibitory effect on leukocyte transmigration and can be used in the myocardial reperfusion therapy taught by ‘467 publication, those of skill in the art would have had reason to use the anti-VLDLR antibodies of Perman et al in combination with the treatment taught in ‘467 publication as a multitiered approach to immunotherapy similar in principle.
Applicant argues regarding the Examiner says, “Each of the compounds, dimeric (B15-44)2 peptide and anti- VLDLR antibody act by blocking the binding of fibrin with VLDLR. ...” Office action, page 7. This is Applicants’ current understanding, but it is not taught by the cited prior art. Neither Zacharowski, Petzelbauer nor (presumably) Roesner mentions VLDLR, Medved ‘467 does not teach this point, and Perman does not mention fibrin or fibrinogen. The Examiner’s sentence continues, “. .. which results in reduced leukocyte infiltration and migration into the myocardium following ischemia.” Jd. As pointed out above (see the Yakovlev 2016 quote above), the prior art understanding of this point was uncertain. The prior art does identify (§15-66)2 as an inhibitor of the interaction of fibrin with VLDLR and teaches that the latter interaction occurs with high affinity through the BN domains of fibrin. Yakovlev, et al., Blood 2012, 119(2): 637-644, abstract. However, the discovery that antibodies 1H10 and 1H5 are able to disrupt this high affinity interaction, inhibiting inflammation and leukocyte migration, was first reported by Applicants in the present disclosure.
With respect to the statement “Each of the compounds, dimeric (β15-44)2 peptide and anti- VLDLR antibody act by blocking the binding of fibrin with VLDLR”, the Examiner agrees with applicant, that the statement is incorrect since (β15-44)2 peptide lack the binding site to VLDLR. However, (β15-66)2 and (β15-44)2 peptide peptides which have inhibitory effect on leukocyte transmigration and useful in myocardial reperfusion therapy taught by the `467 publication at [0092] and anti-VLDLR antibodies  taught by Perman and Ruiz are useful in the myocardial reperfusion therapy.  The combined reference teachings would lead one skilled in the art to combine  the VLDLR-binding antibodies of  Perman and Ruiz with either of peptides or both of the `467 publication with an expectation that antibody and the peptides would treat ischemia reperfusion including myocardial ischemia reperfusion. 
All in all, the prior art does not reasonably suggest the use of anti- VLDLR antibodies as ischemia-reperfusion therapeutics. Perman discloses the use of anti- VLDLR antibodies to decrease ER stress and apoptosis, suggesting that they might be useful for reducing mortality in the early phase of a myocardial infarction, but Perman stops short of any discussion of inflammation or reperfusion. Fibrin fragment peptides and their dimers had been taught in the prior art in the context of ischemia-reperfusion treatment, particularly in Medved ‘467, but these disclosures generally did not discuss the fibrin- VLDLR interaction, and, again, Medved ‘467 actually taught that interaction of a fibrin fragment peptide dimer with VLDLR was thought to be detrimental to the effectiveness of these dimers as therapeutics. Compared with prior art methods for treating ischemia-reperfusion, Applicants’ invention provides significantly better reduction in infarct size, perhaps because of better specificity in WLDLR binding and stronger sequestration of the VLDLR.
It remains the Examiner’s position that the `467 publication provides a reasonable expectation of success “a proof of concept” that the affinity of the dimeric (β15-44)2 (β15-66)2 peptides have inhibitory effect on leukocyte transmigration (FIG. 4) and useful in the myocardial reperfusion therapy [0092] and Perman et al teach that injected mice with antibodies against the VLDLR during the induction of an experimental myocardial infarction and showed that blockade of the VLDLR decreased both the accumulation of lipids and the ER stress and showed a strong trend toward a reduction in apoptosis in ischemic hearts (reduce damage and injury).   Like the (β15-44)2 and (β15-66)2 peptides taught by the `467 publication, the anti-VLDLR antibodies of Perman and Ruiz, would inhibit the binding of VLDLR with the C-terminal portion of (β15-66)2 peptide and/or provides dual inhibition with (β15-44)2 peptide, would result in superior inhibitory effect on leukocyte transmigration and a more potent inhibition of leukocyte transmigration and thereby useful for pathophysiological effect of ischemia and reperfusion  including myocardial reperfusion therapy, wherein the antibody treatment administered after reperfusion.

10.  No claim is allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

i) Perman et al.  Mechanisms of Acute Ischemia-Dependent Myocardial Lipid Accumulation: A Novel Role for the Very-Low-Density-Lipoprotein Receptor.  Conference: 77th Congress of the European Atherosclerosis Society (EAS 2008), Istanbul Lutfi Kirdar Convention & Exhibition Centre, Istanbul (Turkey), 26 Apr 2008 - 29 Apr 2008. 

Perman et al (2008) teach the role for VLDLr as a potential target for decreasing post-infarction lipid upload and thereby treatment for post-infarction heart failure (see abstract).

ii) Yang et al. SalA Attenuates Ischemia/Reperfusion Induced Endothelial Barrier Dysfunction via Down-Regulation of VLDL Receptor Expression. Cell Physiol Biochem 2014;33:747-757.

Yang et al teach that the VLDL receptor expression was increased by IS/RP treatment and peaked at reperfusion for 4 hour, followed by a decline at reperfusion for 6 hour (see Figs. 3A&3B and page 752, 2nd ¶).
 
 


11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 14, 2022
/MAHER M HADDAD/            Primary Examiner, Art Unit 1644